                   Case 2:19-cv-06326-DSF-PLA Document 25-1 Filed 11/08/19 Page 1 of 2 Page ID #:80




                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                                                          UNITED STATES DISTRICT COURT
                      9
                                         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                     10
                        DAVID M. CHLOPECKI, an                            CASE NO. 2:19-CV-6326 DSF (PLAx)
                     11 individual;                                       The Honorable Dale S. Fischer
                     12                      Plaintiff,
                                                                          [PROPOSED] ORDER GRANTING
                     13             v.                                    STIPULATION FOR ORDER
                     14 EUCLID 431 PICTURES, INC. a                       PERMITTING DEFENDANTS TO
                        Canadian corporation; STORYBOARD                  FILE AN OVERSIZED
                     15 ENTERTAINMENT, LLC, a Michigan                    MEMORANDUM OF POINTS AND
                        limited liability company; VERTICAL               AUTHORITIES IN SUPPORT OF
                     16 ENTERTAINMENT, LLC, a California
                        limited liability company; and DOES 1-            THE DEFENDANTS’ MOTION TO
                     17 10, inclusive,                                    DISMISS (L.R. 11-6).
                     18                      Defendants.
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD                  4825-6891-6652.1
& SMITH LLP
ATTORNEYS AT LAW                                                  [PROPOSED] ORDER
                   Case 2:19-cv-06326-DSF-PLA Document 25-1 Filed 11/08/19 Page 2 of 2 Page ID #:81




                      1            This Court has considered the parties’ Stipulation for an Order Permitting the
                      2 Defendants Euclid 431 Pictures, Inc.; Storyboard Entertainment, LLC and Vertical
                      3 Entertainment, LLC (collectively “Defendants”) to File an Oversized Memorandum
                      4 of Points and Authorities in Support of the Defendants’ Motion to Dismiss.
                      5            Good cause appearing, IT IS HEREBY ORDERED, that Defendants shall be
                      6 permitted to file an up to 35 page Memorandum of Points and Authorities in Support
                      7 of the Defendants’ Motion to Dismiss.
                      8
                      9            IT IS SO ORDERED.
                     10 DATED:_________, 2019
                     11
                     12                                         By:
                     13                                               The Honorable Dale S. Fischer
                                                                      United States District Judge
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD                  4825-6891-6652.1
& SMITH LLP                                                            2
ATTORNEYS AT LAW                                               [PROPOSED] ORDER
